Citation Nr: 0603561	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for blurred vision as 
secondary to service-connected migraine headaches.  

2.  Entitlement to service connection for neck, shoulder, and 
back pressure, with pinching condition, as secondary to 
service-connected migraine headaches.  

3.  Entitlement to service connection for body tremors as 
secondary to service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The veteran appeared at an RO hearing in November 
2003.    

In January 2006, the veteran submitted additional VA medical 
records along with a waiver of RO jurisdiction.  Accordingly, 
the Board may and will consider this evidence.

In a January 2006 letter, the veteran reported that she is no 
longer working and the economic burden this places on her 
family.  The Board observes that the veteran is currently in 
receipt of the maximum evaluation of 50 percent for 
headaches.  Thus, it appears that the veteran is requesting 
extraschedular consideration.  This issue is referred to the 
RO.


FINDINGS OF FACT

1.  Service connection is in effect for migraine headaches, 
and a maximum rating of 50 percent has been awarded.  

2.  The veteran's blurred vision is a symptom of her service-
connected migraine headaches and is not an independent 
medical entity.  

3.  The veteran's neck, shoulder, and back pressure, with a 
pinching condition, are symptoms of her migraine headaches 
and are not independent medical entities.  

4.  There is no competent medical evidence of record of a 
current diagnosis of body tremors.  


CONCLUSIONS OF LAW

1.  Blurred vision is part and parcel of her service-
connected migraine headaches and was not otherwise incurred 
or aggravated by her active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(b)(d), 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

2.  Neck, shoulder, and back pressure, with pinching 
condition, is part and parcel of her service-connected 
migraine headaches and was not otherwise incurred or 
aggravated by her active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(b)(d), 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

3.  Claimed body tremors are not proximately due to or the 
result of service-connected migraine headaches.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the January 2003 
rating decision which denied service connection for blurred 
vision, neck, shoulder, and back pressure, with a pinching 
condition, and for body tremors, all as secondary to service-
connected migraine headaches.  A statement of the case (SOC) 
was sent to the veteran in August 2003 which included a 
discussion of VCAA laws and regulations, and a supplemental 
statement of the case (SSOC) was issued to the veteran in 
March 2005 which also discussed the pertinent evidence, and 
the laws and regulations related to these claims.  She was 
issued a VCAA letter in July 2005.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the VCAA letters gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and VCAA notice letter, in totality, 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues currently before the Board, the 
rating decision denying the claims was prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate her claims on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA documents 
mentioned above and the July 2005 VCAA letter corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and the 
transcript of personal hearing.  The Board finds that there 
are no additional medical records necessary to proceed to a 
decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  In this case, additional VA 
examinations were recently conducted to determine the 
etiology of the claims.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded additional medical examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and her representative were notified of the evidence 
and information necessary to substantiate her claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection

In statements and testimony, the veteran contends that her 
blurred vision, body tremors, and neck, shoulders, and back 
pressure with a pinching condition result from her migraine 
headaches or from the medications she takes for that 
condition.  

Service medical records are positive for treatment of 
migraine headaches.  In a February 1996 report, shortly 
before discharge from service, the veteran was noted to have 
headaches that occurred about 2 to 3 times per month 
associated with nausea and photophobia.  There were no 
complaints, findings, or diagnoses of blurred vision; neck, 
shoulder, and back pressure; and body tremors during service.

When examined by VA in February 1996, the veteran reported an 
eight year history of migraine headaches.  These headaches 
were described as throbbing and severe, and on the left side 
of the head just above or lateral to the left eye.  Without 
treatment, the headaches continued for 2-3 days.  They were 
not totally disabling as a rule, but they did make it very 
difficult for her to work.  Her headaches occurred about 1-2 
times per month but were somewhat irregular.  The impression 
was vascular headaches.  The RO granted service connection 
for migraine headaches.

Private records from June 1996 show that the veteran 
occasionally had blurred vision with her headaches.  She 
reliably saw spots before her eyes before the headaches 
started and became photophobic, when suffering a headache.  
In August 1996, she stated she was doing somewhat better on 
Paxil, although she still had occasional severe headaches.  
She experienced visual aura with her headaches and had 
developed a problem with cervicalgia.  

On VA examination in October 1999, the veteran described her 
headaches as constant and dull with an uncomfortable 
sensation.  The headaches were associated with photophobia, 
phonophobia, nausea, vomiting, and light-headedness.  

Private records from 2002 show that the veteran was seen on 
multiple occasions for migraine headaches.  Her related 
complaints included left scapular (upper back pain), light 
that bothered her eyes, and face tingling.  A private 
physician noted in September 2002 that she had been seen for 
familial tremors in addition to her headaches.  

VA records dated in 2002 include an August entry in which it 
was noted that the veteran was to call after dosage was 
readjusted as consideration would be given to starting VPA 
for prophylaxis at that time.  The doctor noted that he had 
discussed with the veteran on multiple occasions regarding 
the possibility that VPA may exacerbate tremor.  

At a November 2002 VA examination, the veteran reported 
headaches with associated complaints continued to include 
nausea, dizziness, floaters before the eyes, and blurred 
vision.  There was also photophobia, phonophobia, and 
intermittent tingling involving the left side of the face.  
These symptoms resolved when her headaches did.  She was 
being followed at the VA facility and was on Maxalt for her 
headaches with modest response and no side effects.  The 
impression was moderate to severe common migraines.  

A September 2003 VA record reflects that the veteran was seen 
for her migraine headaches.  It was noted that she had 
previously been treated but that conventional preventative 
care to include numerous medications, had failed.  It was 
noted that VPA had been stopped due to exacerbation of a hand 
tremor.    

In an October 2003 treatment report, a private neurologist 
noted that the veteran's migraine headache symptoms had 
increased in recent years.  He also noted that her headaches 
were associated with blurred vision, emesis, and light-
headedness, and that the veteran complained of associated 
symptoms of back pain and trembling.  

In 2003, copies obtained from the Internet regarding the 
medications of Sertraline (an antidepressant) and Rizatriptan 
(used for migraine headache symptoms) were submitted.  The 
veteran highlighted the various side effects of these 
medications.  Sertraline's side effects included blurred 
vision, muscle or joint stiffness, tightness, muscle pain or 
spasms, and trembling of the hands and feet.  Rizatriptan's 
side effects included a tingling or numb feeling, muscle pain 
or cramps, tremors, and changes in vision.  

VA orthopedic and neurological examinations were conducted in 
December 2003.  The orthopedic examination report reflects 
that the veteran gave a history of increasing episodes of 
neck and shoulder pain over the past year and a half.  The 
pain was in the paravertebral region and down into the 
trapezium region.  The pain occurred at the beginning of, or 
during one, of her migraine headaches.  The neck and shoulder 
pain did not occur without a headache, and did not last 
beyond the migraine episode.  On exam, the veteran 
demonstrated full active range of motion of the cervical 
spine.  Neurological evaluation on the upper extremities was 
within normal limits.  Exam of both shoulders revealed full 
active range of motion with no complaints of discomfort.  
Impingement and supraspinatus maneuvers were negative.  No 
instability was noted.  She had no tenderness over the AC 
joint, biceps tendon, or greater tuberosity.  X-rays were 
essentially normal although mild degenerative changes were 
noted in the cervical spine at C5-6.  The impression was of 
history of migraine headaches with associated muscular 
discomfort into the neck and trapezium.  The examiner opined 
that there was no evidence to suggest a structural 
abnormality with regard to the neck or shoulders that was 
related to the veteran's migraine headaches.  The examiner 
stated that the veteran's discomfort in the neck and shoulder 
was likely related to muscular spasm associated with the 
headaches or stress associated with the headaches.  At this 
time, there was no evidence to suggest any ongoing cervical 
or shoulder pathology.  

The neurological report reflects that the examiner carried 
out an electronic data search to review the veteran's 
previous medical records.  It was noted that in the last 1 to 
11/2 years, the veteran's headaches had included tension and 
tightness of the neck and shoulder muscles.  These symptoms 
lasted for the duration of her headaches.  She reported no 
associated radicular pain, but she stated that she had 
noticed tingling in the left hand and left side of the face 
lasting for about 5 minutes when she had a severe headache.  
This condition was also strictly associated with the 
headaches, and there were no other sensory symptoms such as 
numbness or dysesthesia.  The examiner noted that the veteran 
recalled no sensory symptoms involving the hands in the past 
weeks, but it was noted that review of the records showed a 
diagnosis of carpal tunnel syndrome in the past, although 
which hand that was affected was not reported.  

According to the veteran, some headache episodes were also 
associated with conjunctival erythema, irritation, and 
lacrimation involving both eyes.  These symptoms also 
resolved with the headaches.  She also reported bilateral 
intermittent hand tremors that had occurred in the last 5-10 
years.  The tremor was worse with postural holding and action 
especially while performing fine motor tasks.  It was 
resolved with rest.  She said that the tremor was intensified 
at the onset of the migraine headaches.  Following 
evaluation, the examiner's impressions included migraine 
headache with aura and associated tension type features; no 
clinically detectable tremor.  

The neurologist noted that the veteran reported tension type 
features consisting of neck pain, stiffness, and shoulder 
pain associated with severe headaches.  These symptoms were 
strictly associated with headaches and resolved usually with 
the headaches and they appeared to be a component of the 
severe migraine headaches.  The veteran also reported 
intermittent tingling involving the left hand.  This symptom, 
according to the veteran, resolved with the headaches, and 
also appeared to be a part of the migraine aura.  The 
examiner further noted that there were no neurologic findings 
suggestive of associated radiculopathy or compressive 
neuropathy.  Finally, it was noted that while the veteran 
reported a tremor today and in the past, such was not seen or 
demonstrated at this time.  

Additional VA records dated from 2004 to November 2005 show 
ongoing complaints and treatment for migraine headaches.  The 
only diagnoses contained in these records is migraine 
headaches.  All the symptoms reported by the veteran were 
related by the VA physician to the veteran's service-
connected migraine headaches.

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2005); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  The term "disability" as used for VA 
purposes refers to impairment of earning capacity due to 
disease, injury, or defect, rather than the disease, injury, 
or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In this case, it is clear that the veteran's 
complaints of blurred vision, neck, shoulder, and back 
pressure, with a pinching condition, and tremors occur with 
headaches and resolve when her headaches do.  On multiple 
medical records and examinations, separate disease entities 
manifested by these complaints were not diagnosed.  Moreover, 
at the time of examinations, it was opined that these 
conditions which were not seen at the time of the recent 
exam, were components of her migraine aura.  Thus, the Board 
concludes that the veteran has not met the first step of  the 
Wallin analysis (evidence of a current disability).  While 
these symptoms occur, the examiner state that such symptoms 
are manifestations of the veteran's migraine disorder, not 
separate disabilities in and of themselves.

With respect to the blurred vision, while the veteran 
reported blurred vision with onset of headaches, she reported 
to examiners and in statements that her vision returns to 
normal after the headaches.  There is no diagnosis of record 
of any vision disorder.  

On orthopedic and neurological examinations, the examiners 
found no evidence to suggest a structural abnormality with 
regard to the neck or shoulders that was related to migraine 
headaches.  Her discomfort in these areas was related to 
muscle spasms due to her headaches, but there was no evidence 
to suggest any ongoing cervical or shoulder pathology.  The 
neurologist added that the tension type features (neck pain, 
stiffness, and shoulder pain) that were associated with 
severe headaches resolved with the headaches and were a 
component of that condition.  Additionally, no clinical 
findings were suggestive of associated radiculopathy or 
compressive neuropathy.  

No visible tremor was detected at the time of the most recent 
evaluation.  While this condition has occasionally been noted 
in the past, no chronic and separate condition from the 
veteran's migraines has been recorded.  It has been noted, 
however, that her complaints of a tremor also resolve when 
her headaches do.  Thus, no separate condition is indicated.  

At any rate, as to body tremors, Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current body 
tremors, this claim must also be denied.

Even if the veteran did exhibit tremors at the time of the 
most examinations in 2003, there is still no competent 
medical evidence which causally relates these findings to 
service, to include as secondary to a service-connected 
disability.  No tremors were noted during active service, and 
the record reflects that the veteran first complained of such 
many years after her discharge from service.  Inasmuch as the 
evidence on file does not tend to show that the veteran has 
current body tremors which may be associated with migraine 
headaches, the Board must conclude that the preponderance of 
the evidence is against the claim of service connection for 
this condition also.  

As to Internet excerpts in the claims file, these submissions 
are very general in nature and do not address the specific 
facts of the veteran's claims before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and her migraine headaches, 
they are insufficient to establish the element of medical 
nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that she is competent as a 
lay person to report on that which she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that she has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderance of the evidence is against the claims 
and the benefit-of-the-doubt rule does not apply.




ORDER

Entitlement to service connection for blurred vision is 
denied.  

Entitlement to service connection for neck, shoulder, and 
back pressure, with pinching condition, is denied.  

Entitlement to service connection for body tremors is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


